NO. 07-10-00329-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    AUGUST 30, 2010


                    IN RE FREDDIE MONROE PICKETT, RELATOR



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                MEMORANDUM OPINION

       Relator Freddie Monroe Pickett, appearing pro se and in forma pauperis, is

incarcerated in a secure corrections facility operated by the Texas Department of

Criminal Justice. He is the appellant in case number 07-09-0043-CV, also pending

before us.


       On August 11, 2010, Pickett filed this original proceeding seeking a writ of

injunction restraining and mandating conduct by the Department of Criminal Justice.1

Chiefly, Pickett seeks an order mandating his early release from incarceration or

relocation within the institutional division and restraining conduct within the facility where

he is currently confined.




       1
        Pickett’s petition appears also addressed to the United States District Court for
the Eastern District of Texas, Tyler Division.
       By his petition, Picket does not demonstrate nor do we discern how the injunctive

relief he seeks is necessary to preserve this court’s jurisdiction over case number 07-

09-0043-CV. The jurisdiction of a court of appeals to grant injunctive relief is limited to

preserving or enforcing its jurisdiction over the merits of a pending appeal and not for

the purpose of granting relief on equitable grounds nor for protecting a litigant. See

Pace v. McEwen, 604 S.W.2d 231, 233 (Tex.Civ.App.--San Antonio 1980, no writ); Tex.

Gov’t Code Ann. § 22.221(a) (Vernon 2004); Sonny Arnold, Inc. v. Sentry Sav. Ass’n,

602 S.W.2d 90, 91-92 (Tex.Civ.App.--Amarillo 1980, no writ). See also Holloway v.

Fifth Court of Appeals, 767 S.W.2d 680, 683 (Tex. 1989) (writ of injunction issues to

enforce or protect appellate court’s jurisdiction).


       Because Pickett does not request injunctive relief coming within the narrow grant

of jurisdiction afforded a court of appeals, we must, and do, dismiss his petition for want

of jurisdiction.




                                                        James T. Campbell
                                                             Justice




                                              2